Citation Nr: 1016121	
Decision Date: 04/30/10    Archive Date: 05/07/10

DOCKET NO.  08-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss, left ear.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1979 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Manchester, 
New Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) which established service connection for hearing 
loss, left ear, with a noncompensable evaluation.  In May 2009, 
the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  Hearing loss is presently manifested by level I hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June 2007.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim for service connection and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Although the Veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating prior to the initial 
adjudication of his claim, this claim is a downstream issue from 
the grant of service connection.  Grantham v. Brown, 114 F.3d 
1156 (1997).  VA's General Counsel has held that no VCAA notice 
is required for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 8-
2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this 
logic is called into some question in a recent Court case, 
neither this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
as discussed below information in the folder provides sufficient 
information to allow decision to be entered on the matter decided 
herein. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in 
June 2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.



Left Ear Hearing Loss

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

VA regulations provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist including 
a controlled speech discrimination test (Maryland CNC), based 
upon a combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for rating 
purposes are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a) (2009).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I. 38 C.F.R. § 4.85(f) 
(2009)




Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

	(CONTINUED ON NEXT PAGE)




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities. 
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2009).

In this case, on VA examination in August 2007, the Veteran 
complained of missing parts of conversations when people talked 
to him on his left side.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
LEFT
10
30
25
55
65
44

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner noted that pure tone 
audiometrics revealed a mild sensorineural hearing loss present 
at 1000 Hz which recovered to within normal limits at 2000 Hz and 
then sloped to a moderately severe to severe sensorineural 
hearing loss from 3000 Hz to 8000 Hz.

The Veteran's spouse commented in January 2008 that the Veteran's 
hearing difficulties prevented the Veteran's opportunity to serve 
in the Naval Reserves.

During a VA audiological examination in August 2009, the Veteran 
stated that he missed conversations, primarily when people talked 
to him on his left side.  Pure tone thresholds, in decibels, were 
as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
LEFT
10
25
20
55
70
43

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner noted that pure tone 
audiometrics revealed hearing sensitivity within normal limits 
from 250 through 2000 Hz with a moderately severe sloping to 
severe sensorineural hearing loss from 3000 through 8000 Hz.

The VA examiner added in September 2009 that the Veteran worked 
as a department manager and had not lost any time over the past 
12 months due to his hearing loss.  It was noted that there had 
not been any work-related accidents which affected the Veteran's 
hearing loss, and the Veteran's hearing loss did not affect his 
ability to perform common household chores.  The Veteran 
indicated that he needed to wear hearing protection when around 
lawn mowers and snow blowers.  The Veteran reported that he had 
stopped listening to loud music and sought out quiet 
environments.  He said he needed to make an extra effort to 
position himself so that his right ear was facing the person 
speaking.

As a preliminary matter, the Board notes that the Veteran does 
not present an exceptional pattern of hearing impairment 
according to VA regulations, as the puretone threshold at all 
four of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is not 55 decibels or more.  See 38 C.F.R. § 4.86 (2009).  
Consequently, the Board will evaluate the Veteran's hearing using 
Table VI.

Applying the requirements of 38 C.F.R. § 4.85(f), the Veteran's 
nonservice-connected right ear is assigned a Level I rating for 
compensation purposes.  Upon applying the August 2007 audiology 
examination findings to Table VI, the Veteran rates a Roman 
Numeral designation of I for the left ear.  Applying that Roman 
Numeral designation to Table VII results in a noncompensable 
rating.  Applying the August 2009 audiology examination findings 
to Table VI, the Veteran rates a Roman Numeral designation of I 
for the left ear.  Applying that Roman Numeral designation to 
Table VII results in a noncompensable rating.  Consequently, a 
compensable evaluation is not warranted at any time during the 
period of the appeal.

The Board also finds the August 2009 examination was adequate for 
rating purposes.  The examiner fulfilled his requirements by 
eliciting information from the Veteran concerning his medical 
history and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related his 
left ear hearing loss, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating (38 C.F.R. 
§ 3.321).  There is no probative evidence of any marked 
interference with employment due solely to the Veteran's hearing 
loss.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Although the Veteran may genuinely and sincerely believe that his 
left ear hearing loss warrants a compensable increased rating, he 
is not a licensed medical practitioner and is not competent to 
offer medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board finds the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to an initial compensable rating for hearing loss, 
left ear is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


